DETAILED ACTION

In the reply filed 10/8/2021, claims 1, 8, 12, and 14 are amended, and new claims 16-22 are added.  Claims 1-5, 8-22 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao (US 9,988,064).

Regarding claim 16, Liao teaches: a child stroller frame comprising: 
a first (124, 126) and a second frame portion (122), the second frame portion having a first end and a second end, the first end of the second frame portion being pivotally connected with the first frame portion (see the joint between elements 122 and 124); 

a linkage (including elements 111, 121, 125) movably coupling the first frame portion to the pivoting part, the linkage being coupled to the second frame portion via a single connection (indicated in the annotated version of Fig. 3b, below), the single connection being a pivot connection that pivotally connects an intermediate portion (121) of the linkage with the second frame portion, whereby the first frame portion and the wheel support member are movably linked for folding in a concurrent manner toward the second frame portion.
Relevant elements are best shown in Fig. 1, 3A, and 3B, and the annotated version of Fig. 3B, below. 

    PNG
    media_image1.png
    621
    519
    media_image1.png
    Greyscale

claim 17, Liao further teaches: wherein the first frame portion includes a handle frame segment (128) and a front leg segment (127) that are pivotally connected with each other. See Fig. 1. 

Regarding claim 18, Liao further teaches: wherein the wheel support member is a rear wheel support member. See Fig. 1. 

Regarding claim 19, Liao further teaches: wherein the linkage includes a first bar (121), a second bar (111) and a third bar (125), the first bar being pivotally connected with the second frame portion via the pivot connection and having two opposite ends respectively connected pivotally with the second bar and the third bar. See Fig. 3B. 

Regarding claim 20, Liao further teaches: wherein the second bar (111) is pivotally connected with the pivoting part, and the third bar (125) is pivotally connected with the first frame portion.

Regarding claim 21, Liao further teaches: wherein the first bar has a first and a second bar portion (see the portions of the first bar 121 which extend above and below the pivot connection, respectively) that intersect each other at an angle (180 degrees).  See Fig. 3B.

Regarding claim 22, Liao further teaches:  wherein the pivot connection is located at a joining region between the first and second bar portions of the first bar. See Fig. 3B.

Allowable Subject Matter
Claims 1-5 and 8-15 are allowed.

Response to Arguments
Applicant’s remarks filed 10/8/2021 have been fully considered.
The amendments incorporate the limitations from claim 7 into claim 1. Claim 7 was previously indicated allowable. Accordingly, claim 1 (and claims which depend from claim 1) are allowable. 
Amendments to the claims and/or newly presented claims (see claims 16-22) necessitated a new ground(s) of rejection. Arguments have been considered but are moot in view of the new ground(s) of rejection. Applicant's arguments were made with respect to the claims, as amended, and have been addressed as provided above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403. The examiner can normally be reached 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMA K FRICK/            Primary Examiner, Art Unit 3618